Opinion filed October 15, 2009




                                               In The


   Eleventh Court of Appeals
                                           ____________

                                      No. 11-09-00244-CV
                                          __________

        IN THE INTEREST OF J.P.H., J.C.H., AND J.C.H., CHILDREN


                            On Appeal from the 266th District Court

                                        Erath County, Texas

                                 Trial Court Cause No. CV27715


                             MEMORANDUM OPINION
        This is an appeal from an order terminating parental rights. We dismiss the appeal for want
of jurisdiction.
        The clerk’s record has been filed in this court. The record reflects that, on June 14, 2009, the
trial court signed the judgment terminating R.W.H.’s parental rights to these three children and
appointing the Texas Department of Family and Protective Services permanent managing
conservators. Appellant filed his notice of appeal on July 28, 2009. Appellant did not file a motion
for new trial, statement of points on appeal, or an affidavit of inability to pay costs on appeal.
        Pursuant to TEX . FAM . CODE ANN . § 263.405 (Vernon 2008) and TEX . R. APP . P. 26.1(b), the
notice of appeal was due to be filed within twenty days from the date the judgment was signed.
Appellant’s notice of appeal was filed forty-four days after the date the judgment was signed.
       Appellant’s current counsel has responded to our inquiries concerning the procedural
problems in this case. Counsel notes that he was not trial counsel and that he was appointed after
the time for compliance with Section 263.405. Counsel requests that the appeal be abated in order
that he may comply with the requirements of Section 263.405.
       Because an appeal has not been properly perfected, the jurisdiction of this court has not been
invoked. Therefore, this court is unable to grant the relief counsel requests. The appeal is dismissed
for want of jurisdiction.


                                                              PER CURIAM


October 15, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2